DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed May 3rd, 2022 has been entered. Claims 1, 3-6 and 8-12 have been amended. Claim 2 has been canceled. Claims 1 and 3-12 remain pending. Applicant’s amendments to the claims overcome some of the 112(b) rejections previously set forth in the Final Office Action mailed November 3rd, 2021.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one pivotable hinged cover hood” in lines 2-3, “a first pivotable cover hood” in line 9, “each of the two pivotable hinged cover hoods” in line 10, “the second covering pivotable hinged cover hood” in lines 19-20, and “the first outer pivotable hinged cover hood” in lines 27-28. It is unclear if there is one, two, or multiple cover hoods, as “at least one cover hood” does not introduce a second cover hood. Additionally, it is unclear if the “first outer” cover hood is different than the “first” cover hood. The drawings show two cover hoods (3,4) but the claims do not clearly explain this, as “at least one pivotable hinged cover hood” may only be one pivotable hinged cover hood. 
Claim 1 recites “which seal the surfaces of the inclined intermediate piece by forming an airtight connection of said surfaces with one another”. This limitation is unclear, as there is only one claimed inclined intermediate piece, it is unclear how annular sealing elements seal surfaces of the inclined intermediate piece by forming an airtight connection with one another. Claim 1 recites the “guide element…has at least one inclined intermediate piece, wherein said inclined intermediate piece is arranged on a first pivotable hinged cover hood” in lines 5-9, and later recites “the first pivotable hinged cover hood has at least one inclined intermediate piece” in line 25, therefore even through the drawings may show two intermediate pieces (31, 31’), these features are not clearly claimed. 
Claim 3 recites “the surface of a second inner pivotable cover hood”, it is unclear if this second inner pivotable cover hood is different than the cover hoods introduced previously in claim 1. 
Claim 12 recites “leaving the material-laden airflow loaded with at least one light fraction the cellular wheel sluice via a perforated plate”, wherein it is unclear if the material-laden airflow loaded with at least one light fraction is leaving from the cellular wheel sluice, or if only the light fraction or the airflow is leaving the “material-laden airflow loaded with at least one light fraction the cellular wheel sluice”. 
Claims 4-11 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2011/0287697) in view of Mueller (US 0896230) and in view of Henry (US 1693754). 
Regarding claim 1, Mase (US 2011/0287697) teaches a device suitable for separating light fractions from a material-laden airflow in a housing (Paragraph 0008 lines 3-4) having at least one pivotable hinged cover hood (Fig. 7 #33) and at least one flow inlet opening (Fig. 6 #11) and at least one guide element (Fig. 6 #23, 24, 25, 25a) above a cellular wheel sluice (Fig. 7 #32), wherein 
the surface of a flow inlet opening area (Fig. 6 #11) of the guide element (Fig. 6 #23, 24, 25, 25a) forms a predetermined angle with the vertical (Fig. 6 angle between #11 and vertical) and has at least one inclined intermediate piece (Fig. 6 #23a) between the guide element (Fig. 6 #23, 24, 25, 25a), and the at least one flow inlet opening (Fig. 6 #11), wherein said inclined intermediate piece (Fig. 6 #23a) is arranged on a first pivotable hinged cover hood (Fig. 4 #23a in combination with partition #24, is arranged on hinged cover hood #33), wherein 
each of the pivotable hinged cover hoods (Fig. 7 #33) has at least one hinge (Fig. 7 #41), with a parallel axis of rotation arranged on the same opposite side of the flow inlet opening of the inclined intermediate piece (Fig. 6 #11, 23a on left side of device, Fig. 7 #41 on right side of device), wherein 
a suction nozzle (Fig. 4 #15A-C, 16A-C) is arranged on the same side as the axis of rotation of the at least one hinge (Fig. 4 #15A-C, #16A-C on right side of device); wherein 
the suction nozzle (Fig. 4 #15A-C, 16A-C) is designed in such a way that at least one hinge (fig. 7 #41) of at least one pivotable hinged cover hood (Fig. 7 #33) is mounted above the suction nozzle (Fig. 7 #41 is above #15A, 16A); wherein 
the guide element (Fig. 6 #23, 24, 25, 25a) partially encloses a surface of the covering pivotable hinged cover hood (Fig. 7 #33) in a wedge-shaped manner (Paragraph 0041 lines 8-13) forming a uniform air pressure over the cellular wheel sluice (Paragraph 0048 lines 13-26), wherein
the first outer pivotable hinged cover hood is lifted by hand (Fig. 6 #39 “handle”), wherein
the flow inlet opening (Fig. 4 circumferential surface area between top of #23b and #24) of the inclined intermediate piece (Fig. 6 #23a) is annular and has annular sealing elements on edges of surfaces of the inclined intermediate piece (Fig. 6 #23a has airtight connection with #11 and #25, 25a) which seals the surface of the inclined intermediate piece (Fig. 6 #23a) by forming an airtight connection of said surfaces with one another. According to the specification, “annular is not necessarily to be understood as round”, therefore a square or rectangular inlet opening is acceptable.
Mase lacks teaching a second covering pivotable hinged cover hood. 
Mueller (US 0896230) teaches a sifter with a hinged cover hood (Fig. 1 #4) arranged on the screen of the sifter (Fig. 1 #8). The screen includes end sections hinged together (Page 2 lines 64-65) and these components act as a first hood for the cellular wheel (Fig. 2 #7, 26). Mueller explains that the hinged cover hood (Fig. 1 #4) is arranged on the first cover hood (Page 1 lines 57-60) and allows for ready removal of the first screen cover hood (Fig. 1 #8) as well as simple cleaning or renewal of the internal parts (Page 1 lines 10-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mase to include the second hinged cover hood as taught by Mueller to make each component of the cover hood as taught by Mase more accessible, and thus enable efficient cleaning or changing of parts within the device. 
Mase additionally lacks teaching lip seals being arranged on the cellular wheel sluice to strip off the light fractions that stuck to an inner wall of the cellular wheel sluice and to discharge the light fractions from the cellular wheel sluice through an outlet opening, wherein the first pivotable hinged cover hood has at least one inclined intermediate piece which extends into the housing of the device allowing the at least one inclined intermediate piece to be lifted with the first outer pivotable hinged cover hood by hand as a total weight of the first outer cover hood is reduced due to inclined surfaces at ends of the at least one inclined intermediate piece.
Henry (US 1693754) teaches a separator device (Page 1 lines 1-3) wherein lip seals (Fig. 1 #41 “sealing strips”) are arranged on the cellular wheel sluice (Fig. 1 #4 “paddle wheel valve”) to strip off the light fractions that stuck to an inner wall of the cellular wheel sluice (Page 1 lines 76-86) and to discharge the light fractions from the cellular wheel sluice through an outlet opening (Fig. 1 #12 “outlet opening”, Page 2 lines 1-7), and wherein
a cover hood (Fig. 2 #21) has at least one inclined intermediate piece (Fig. 2 #13, 13a) which extends into the housing of the device (Fig. 2 #13, 13a extend into housing enclosed by #1) allowing the at least one inclined intermediate piece to be attached to the first outer pivotable hinged cover hood (Fig. 2 #13, 13a attached to #21) such that a total weight of the first outer cover hood (Fig. 2 #21) is reduced due to inclined surfaces at ends of the at least one inclined intermediate piece (Fig. 2 weight of #21 is reduced as there is duct #3 between #13, 13a). Henry explains that the cotton and air stream pass through the inclined intermediate piece and directly into the chamber so that there is an even distribution of cotton along the length of the chamber (Page 2 lines 21-44), and the lip seals act as a clearing brush for the screen surfaces (Page 1 lines 44-50). Henry does not state that the cover hoods are pivotable and hinged such that a first outer cover hood is lifted, however the seams shown in Fig. 1 and 2 indicate how the device may be deconstructed in order to access the internal elements. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mase (US 2011/0287697) to include lip seals being arranged on the cellular wheel sluice to strip off the light fractions that stuck to an inner wall of the cellular wheel sluice and the first pivotable hinged cover hood having at least one inclined intermediate piece which extends into the housing of the device such that a total weight of the first outer cover hood is reduced as taught by Henry (US 1693754) in order to provide an even distribution of material along the length of the chamber and clean the surface of the device, thus providing a more efficient separation. 
Regarding claim 3, Mase (US 2011/0287697) teaches a device wherein the surface of the cellular wheel sluice (Fig. 4 #32) is formed partially by a perforated plate (Fig. 9 #32d, Paragraph 0044 lines 1-3). Mase lacks teaching a device where the surface of a second inner pivotable cover hood is formed partially by a perforated steel plate. 
Henry (US 1693754) teaches a separator device (Page 1 lines 1-3) wherein the surface of a second inner cover hood (Fig. 2 #21) is formed partially by a perforated steel plate (Page 1 lines 54-57). Henry explains that air may pass through the perforated steel plate to prevent the air from entering the outlet (Page 2 lines 2-7), therefore providing further control over the separator device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mase (US 2011/0287697) to include the surface of a second inner pivotable cover hood formed by a perforated steel plate as taught by Henry (US 1693754) in order to provide further control over the separation. 
Regarding claim 4, Mase (US 2011/0287697) teaches a device wherein the cover hood (Fig. 7 #33) is adapted to the geometric dimensions of a cellular wheel (Fig. 7 #32, 81-84, 76-79) to be covered (Paragraph 0062 lines 9-13). 
As stated previously, Mase lacks teaching a second covering pivotable hinged cover hood. Mueller (US 0896230) teaches a sifter with a hinged cover hood (Fig. 1 #4) arranged on the screen of the sifter (Fig. 1 #8). The screen includes end sections hinged together (Page 2 lines 64-65) and these components act as a first hood for the cellular wheel (Fig. 2 #7, 26). Mueller explains that the second hinged cover hood (Fig. 1 #4) is arranged on the first cover hood (Page 1 lines 57-60) and allows for ready removal of the first screen cover hood (Fig. 1 #8) as well as simple cleaning or renewal of the internal parts (Page 1 lines 10-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mase to include the second hinged cover hood as taught by Mueller to make each component of the cover hood as taught by Mase more accessible, and thus enable efficient cleaning or changing of parts within the device. 
Regarding claim 5, Mase (US 2011/0287697) teaches a device wherein the opening of the guide element (Fig. 6 #11) is adapted to an opening of the at least one inclined intermediate piece (Fig. 4 circumferential surface area between top of #23b and #24).
Regarding claim 6, Mase (US 2011/0287697) teaches a device wherein at least one hinged cover hood (Fig. 7 #33) is closed by means of a clamping element (Paragraph 0043 lines 4-8), in the form of a tension clamp (Paragraph 0043, lines 4-8).
Regarding claim 7, Mase (US 2011/0287697) teaches a device wherein at least one hinged inspection flap is arranged below the inlet opening (Paragraph 0037 lines 7-8).
Regarding claim 8, Mase (US 2011/0287697) teaches a device wherein at least one connecting surface of the at least one inclined intermediate piece (Fig. 6 surfaces of #23a) and at least one connecting surface of the guide element (Fig. 6 surfaces of #23, 24, 25, 25a) forms predetermined angles alpha, and alpha’ with the vertical (Fig. 6 #23b, 23d are both at an angle with vertical).
Regarding claim 10, Mase (US 2011/0287697) teaches a device wherein the pivotable hinged cover hood (Fig. 6 #33) is closed by means of tensioners (Paragraph 0043 lines 4-8). 
Mase only teaches this for the singular cover hood. Mueller (US 0896230) teaches both the screen and screen members closed by tensioners (Page 1 lines 80-81, Page 2 lines 12-16) and the cover hood closed by tensioners (Fig. 1, hooks and pins acting as tensioners between #1 and #12). Mueller states that the hooks, acting as tensioners, provide flexibility in connections formed thereof (Page 2 lines 25-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mase to include both hood covers closed by means of tensioners to provide flexibility in the device as taught by Mueller. As taught previously, modifying Mase to include both hinged hood covers would provide additional flexibility in the device as a whole, and it would have been obvious that if one hood was to be closed by tensioners, additional cover hoods would be closed in the same manner.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2011/0287697) in view of Mueller (US 0896230), in view of Henry (US 1693754) and further in view of an article by Carlos Gonzalez.  
Regarding claim 9, Mase (US 2011/0287697) teaches a device wherein the pivotable hinged cover hoods of the housing and the cellular wheel sluice are opened by a handle (Fig. 6 #39) and held open by resting the cover hood against the frame of the housing. Mase lacks teaching a device characterized in that the pivotable hinged cover hoods of the housing and the cellular wheel sluice have at least one pressure support element, which is operated electrically, pneumatically, hydraulically or by spring pressure.
Mueller teaches a sifter with pivotable hinged cover hood (Fig. 1 #4) and a cellular wheel sluice (Page 1, lines 82-92) with at least one pressure support element (Page 2 lines 49-54). Mueller states that the purpose of this element is to retain the cover and its attendant parts in proper open position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mase to include the pressure support element as taught by Mueller in order to hold the device in its proper open position. 
An article by Carlos Gonzalez published April 16, 2015 explained the three main types of actuators used to control movement in a device, pneumatic, hydraulic, or electric as well as the advantages and disadvantages of each type. It would have been obvious that this support element is operated either electrically, pneumatically, hydraulically or by spring pressure (mechanically). The type of operation would be a design choice depending on the goals of the operation. These modes of operation are all well known in the art to operate pressure support elements.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2011/0287697) in view of Mueller (US 0896230), in view of Henry (US 1693754) and further in view of Staheli (US 5319830).
Regarding claim 11, Mase (US 2011/0287697) teaches a device wherein an upper side of the guide element (Fig. 6 #23d, 25, 25a) is composed of a closed arcuate guide plate (Fig. 6 #25a). Mase lacks teaching the lateral walls which form perforated plates.
Staheli (US 5319830) teaches a guide element (Col. 2 lines 13-14, Fig. 1, 3 #6, 7, 8, 30) wherein lateral walls form perforated plates (Col. 2 lines 23-27). Staheli explains that the purpose of this perforated plate feature is to draw air and dust from the current of delivery air (Col. 2 line 66–Col. 3 line 3), aiding in creating low pressure zones (Col. 3 lines 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mase to include the lateral walls which form perforated plates as taught by Staheli in order to remove impurities such as dust, and thus achieve a greater degree of separation and control the pressure throughout the device. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2011/0287697) in view of Henry (US 1693754). 
Regarding claim 12, Mase (US 2011/0287697) teaches a method for separating light fractions from a material-laden airflow (Paragraph 0002 lines 1-4) in a housing having at least one pivotable hinged cover hood (Fig. 7 #33) and at least one inlet opening (Fig. 6 #11) and a guide element (Fig. 6 #23, 24, 25, 25a) above a cellular wheel sluice (Fig. 7 #32), comprising the following steps: 
Introducing the material-laden airflow loaded with at least one light fraction into a housing (Paragraph 0014 lines 25-30) through at least one inclined intermediate piece (Fig. 6 #23a); 
deflecting the material-laden airflow by means of a bent guide element (Fig. 6 shape of #23, 24, 25, 25a) forming a uniform air pressure (Paragraph 0048 lines 13-26) over said cellular wheel sluice (Fig. 7 #32) in which at least one dividing element (Fig. 7 #81-84) is arranged; 
leaving the material-laden airflow loaded with at least one light fraction the cellular wheel sluice via a perforated plate (Fig. 9 #32d, Paragraph 0058 lines 1-6), where light fractions are separated (Paragraph 0058 lines 21-24); 
stripping and discharging (Paragraph 0044 lines 7-15) the light fractions from the inner wall of the cellular wheel sluice (Fig. 7 #32) by means of at least one dividing element (Fig. 7 #76-79) on the cellular wheel (Fig. 7 #72, 81-84) inside the cellular wheel sluice (Fig. 7 #32); wherein 
opening at least one pivotable hinged cover (Fig. 6 #33) without any tools (Paragraph 0043 lines 4-12); and 
arranging at least one inclined intermediate piece (Fig. 6 #23a) for guiding the material-laden airflow on at least one pivotable hinged cover hood (Fig. 4 #23a in combination with partition #24, is arranged on hinged cover hood #33); wherein
the surface area of inlet (Fig. 4 circumferential surface area between top of #23b and #24) and outlet (Fig. 4 circumferential surface area between bottom of #23d and #24) openings of said inclined intermediate piece (Fig. 3 #23a) form a predetermined angle with the vertical (Fig. 4 see angle between inlet of #23b and outlet #23d). 
Mase lacks teaching lip seals arranged on the cellular wheel sluice to strip off the light fractions that stuck to an inner wall of the cellular wheel sluice and to discharge the light fractions from the cellular wheel sluice through an outlet opening. 
Henry (US 1693754) teaches a separator device (Page 1 lines 1-3) wherein lip seals (Fig. 1 #41 “sealing strips”) are arranged on the cellular wheel sluice (Fig. 1 #4 “paddle wheel valve”) to strip off the light fractions that stuck to an inner wall of the cellular wheel sluice (Page 1 lines 76-86) and to discharge the light fractions from the cellular wheel sluice through an outlet opening (Fig. 1 #12 “outlet opening”, Page 2 lines 1-7). Henry explains that the lip seals act as a clearing brush for the screen surfaces (Page 1 lines 44-50). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mase (US 2011/0287697) to include lip seals being arranged on the cellular wheel sluice to strip off the light fractions that stuck to an inner wall of the cellular wheel sluice as taught by Henry (US 1693754) in order to clean the surface of the device, thus providing a more efficient separation. 
Response to Arguments
Applicant's arguments filed May 3rd, 2022, have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Mase does not anticipate the method as recited in claim 12, the Examiner would like to clarify that Mase still teaches a device for sorting out fractions from a material laden airflow when stating (Paragraph 0002 lines 1-5). The process as taught by Mase is applicable in separating adherent and a film or sheet-like base from an air flow (Paragraph 0002 lines 1-4), where the materials would be similar in properties to the foils or paper materials separated in the instant application. Therefore the physical and technical measures would not be non-obvious to a person having ordinary skill in the art. 
Additionally, Henry (US 1693754) teaches the amended limitations including the lip seals which are arranged on the cellular wheel sluice (see claim 12 above). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the total weight of the cover hood is reduced due to the inclined surfaces so that the cover can be lifted by hand effortlessly without use of any tools, a guide element consisting of a closed upper part without openings which mean the air flow is essentially laminar, the light fractions being distributed evenly in the cellular wheel sluice, the second cover hood, the second covering cover hood, lateral walls formed as perforated plates, and the inclined surfaces of the intermediate piece of the flow inlet opening and that a lighter weight of the first pivotable hinged cover body which make the cover easier to operate by hand) are not recited in the claim 12.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a circular drum, two hoods placed on top of each other, a fan arranged outside of the device) are not recited in the claims 1, 3-8, or 10.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to the Applicant’s argument that Mase does not teach inclined connection surfaces of the intermediate piece, the Examiner would like to clarify that Mase multiple inclined connection surfaces of the intermediate piece which can be seen by the inclined surfaces connecting sections shown in Figure 6 #23a. 
The examiner also would like to clarify that the connection piece taught by Mase (#69) is not referenced in the above rejections. 
The perforated side walls as taught by Staheli are further explained as removing air and dust within a device to create a low-pressure chamber (see above). It is known that a device which is lower in pressure will have less vibrations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                      

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653